                            Case 1:20-cv-04765-VEC Document 15 Filed 08/03/20 Page 1 of 1
                                                                                                                             Hogan Lovells US LLP
                                                                                                                             390 Madison Avenue



                                                 MEMO ENDORSED
                                                                                                                             New York, NY 10017
                                                                                                                             T +1 212 918 3000
                                                                                                                             F +1 212 918 3100
                                                                                                                             www.hoganlovells.com



                                                                                        July 31, 2020                           USDC SDNY
                                                                                                                                DOCUMENT
           Hon. Valerie E. Caproni                                                                                              ELECTRONICALLY FILED
           Thurgood Marshall                                                                                                    DOC #:
           United States Courthouse                                                                                             DATE FILED: 8/3/2020
           40 Foley Square
           New York, NY 10007

             Re:              Al Thani v. Hanke et al., Case No. 1:20-cv-4765 (VEC)

           Dear Judge Caproni:

                   We are counsel to plaintiff Mohammed Thani A.T. Al Thani (“Plaintiff”) and write to
           request an adjournment of the Initial Pretrial Conference, scheduled for August 7, 2020, and the
           related deadline for submission of the Joint Proposed Case Management Plan. We are seeking the
           adjournment given that Defendants have failed to answer or otherwise respond to the Complaint.

                   Defendants Alan J. Hanke and IOLO Global LLC (“IOLO,” and, together with Hanke,
           “Defendants”) were served with a copy of the Complaint and summonses on June 26, 2020 and
           June 25, 2020, respectively (Dkt. # 9, 10). Defendant Hanke’s answer was due July 17, 2020, and
           Defendant IOLO’s answer was due July 16, 2020. However, neither Defendant answered or
           otherwise responded to the Complaint within their allotted time. On July 23, 2020, the Clerk of
           the Court entered a Certificate of Default against Defendants (Dkt. # 13). We expect to proceed
           promptly with the procedures to obtain a default judgment listed in Your Honor’s Individual
           Practices in Civil Cases, Attachment A.

                    This is the first request for an adjournment of the Initial Pretrial Conference. Despite
           providing Your Honor’s Notice of Pretrial Conference to Defendants on July 10, 2020, neither has
           responded. We propose an adjournment to a date that is convenient for the Court on any Friday
           later in August or September.

                        We thank the Court for its consideration.
Application GRANTED. The IPTC scheduled for                                                                 Respectfully submitted,
August 7, 2020 is adjourned sine die. Plaintiff must
move for an order to show cause no later than                                                               By: /s/ Michael C. Hefter
August 14, 2020. SO ORDERED.
                                                                                                            Michael C. Hefter
                                                                                                            Partner
                                                                            8/3/2020                        Direct: (212) 918-3032
                                                                                                            michael.hefter@hoganlovells.com
                        HON. VALERIE CAPRONI
                        UNITED STATES DISTRICT JUDGE
           Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
           and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
           Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
           Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
           Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. Legal Services
           Center: Berlin. For more information see www.hoganlovells.com
